Citation Nr: 1530058	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to November 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current lung cancer was caused by his exposure to ionizing radiation working on radiation testing equipment while serving at Los Alamos and Kirtland Air Force Base from 1962 to 1963 and was issued dosimeters at those times.  Moreover, a review of the record on appeal reveals that the Veteran's occupational specialty was instrument repairman, his post-service treatment records document his complaints and treatment for lung cancer, and lung cancer is a 38 C.F.R. § 3.311 (2014) radiogenic disease.  

Therefore, VA is required to undertake all of the development found at 38 C.F.R. § 3.311(b).  However, it does not appear that all of this development has been completed.  For example, while the AOJ in August 2012 requested and obtained the Veteran's service treatment records including a DD Form 1141, Record of Exposure to Ionizing Radiation, it did not request or obtain his service personnel records.  Similarly, while the AOJ in December 2012 obtained a dose estimate for the Veteran, this estimate was obtained prior to its receipt of his Radiation Risk Activity Worksheet and the accompanying private treatment records.  Likewise, while the December 2012 dose estimate notified the AOJ that records documenting the Veteran's ionizing radiation exposure may not have been forwarded for inclusion in the central repository, the record does not show that it thereafter undertook a search of these records or similar records from other locations.  

Given the above, the Board finds that a remand is required for VA to finish its 38 C.F.R. § 3.311(b) development of this appeal as well as to take all other needed 38 C.F.R. § 3.311(b) procedural and adjudicative actions.  

While the appeal is in remand status, any outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associated with the claims file any outstanding post-November 1963 VA treatment records including from all Michigan VA Medical Centers. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding post-November 1963 private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service exposure to ionizing radiation and any in-service and post-service lung problems caused by this exposure.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Obtain and associate with the claims file the Veteran's service personnel records. 

5.  Request from the service department, the National Personnel Records Center (NPRC), and other record depositories any additional DD Form 1141, NAVMED 6470/10, or equivalent records following the procedures of 38 C.F.R. § 3.159. 

Such efforts should continue until the documents are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should be provided with the appropriate notice as provided under 38 C.F.R. § 3.159. 

The service department should be asked to comment on whether it was possible that the Veteran was exposed to ionizing radiation while he performed military duties as an instrument repairman at Los Alamos and Kirtland Air Force Base from 1962 to 1963, to include from residuals in the soil, water, or air. 

6.  Thereafter, the Defense Nuclear Agency should prepare another radiation dose estimate after it is furnished with information necessary for it to prepare one, including all DD Form 1141, and equivalent records; the December 2012 Radiation Risk Activity Information Sheet; and all other statements from the Veteran and others concerning his exposure. 

7.  After a new radiation dose estimate has been obtained, the AOJ should follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311(b). 

8.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

